CoNNOR, J.
At the date of the institution in the Superior Court of Buncombe County of the action entitled, “J.- L. Smathers v. Wachovia Bank and Trust Company and others,” the defendants therein, to wit: Wachovia Bank and Trust Company, Charlie Revis, Ella Revis, Aubrey Revis, Marguerite Smathers Jones, Claudie Smathers, and James L. Smathers, Jr., were each sui juris. Each of said defendants filed an answer to the complaint in said action, and was represented by counsel. Neither of said defendants excepted to or appealed from the judgment in said action.
The defendants Charlie Revis, Ella Revis, Aubrey Revis, Marguerite Smathers Jones, Claudie Smathers, and James L. Smathers, Jr., each of whom was over twenty-one years of age, admitted that on the facts alleged in his complaint the plaintiff J. L. Smathers was entitled to judgment in said action declaring that the trust which he had created by his agreement with Wachovia Bank and Trust Company on 11 March, 1926, was revoked and ordering that said agreement be canceled by the defendant Wachovia Bank and Trust Company. The said defendants having consented to the judgment rendered by the court in said action are bound by its provisions. They are forever concluded by said judgment from asserting any right or rights, legal or equitable, in or to the *353subject matter of said trust. They have no interest, present or future, under and by virtue of said trust agreement, in or to the policies of insurance which were issued by the defendant in this action to the plaintiff on 14 June, 1904, and which are now in force according to their terms and provisions.
The defendant Wachovia Rank and Trust Company by its answer to the complaint in said action, raised the identical issue of law which the defendant has raised by its answer to the complaint in this action, to wit: Whether the interests of the children of Charlie Revis, under and by virtue of the provisions of the trust which was created by the plaintiff by his agreement with the Wachovia Bank and Trust Company on 17 March, 1926, are vested or contingent. That issue was decided by the court adversely to the contention of the Wachovia Bank and Trust Company in the action instituted by the plaintiff in the Superior Court of Buncombe County, to which the Wachovia Bank and Trust Company was a party. The judgment in accordance with said decision is binding on the Wachovia Bank and Trust Company. By reason of said judgment, revoking the said trust, and ordering the cancellation of said agreement by the Wachovia Bank and Trust Company, the Wachovia Bank and Trust Company now has no right, title, or interest in the subject matter of said trust, which includes the policies which the defendant in this action issued to the plaintiff on 14 June, 1904, and which are now in force according to their terms and provisions.
The infant children of Charlie Revis, who were living at the date of the institution in the Superior Court of Buncombe County of the action entitled “J. L. Smathers v. Wachovia Bank and Trust Company and others,” and such children of the said Charlie Revis as may be born to him hereafter, were parties to said action. They were represented in said action by their duly appointed guardian ad litem, who filed an answer in their behalf to the complaint in said action. The said guardian ad litem, by his answer, raised the identical issue of law which the defendant in this action has raised by his answer to the complaint herein, to wit: Whether the interest of the children of Charlie Revis, under and by virtue of the provisions of the trust which was created by the plaintiff by his agreement with Wachovia Bank and Trust Company on 17 March, 1926, are vested or contingent. That issue was decided by the court adversely to the contention of the guardian ad litem in the action instituted by the plaintiff in the Superior Court of Buncombe County, to which the said children of Charlie Revis, both those now living and those who may be born to him hereafter, were parties. The judgment in accordance with said decision is binding on the said children of Charlie Revis, and concludes them from hereafter asserting any right, title, or interest, legal or equitable, to the subject matter of said *354trust, wbicb includes tbe policies of insurance which, the defendant issued to the plaintiff on 14 June, 1904, and which are now in force according to their terms and provisions, unless as contended by the defendant, the judgment is void for the reason that the court had no jurisdiction of the subject matter of the action in which the judgment was rendered.
The contentions of the defendant that said judgment is void, and therefore subject to collateral attack, now or hereafter, cannot be sustained. Conceding without deciding, for the reason that that question is not presented by this appeal, that the judgment is erroneous, we must hold that the judgment is not void. Starnes v. Thompson, 173 N. C., 466, 92 S. E., 259; McIntosh, N. C. Prac. and Proc., p. 734. The court was of opinion and so decided that the interests of the children of Charlie Eevis, in the subject matter of the trust created by the plaintiff by his agreement with the Wachovia Bank and Trust Company on 17 March, 1926, were contingent and not vested, and that for this reason under the provisions of C. S., 996, the trust was revocable. The judgment was rendered in accordance with the decision of the court of the issue of law raised by the pleadings. Although the judgment may be erroneous, it is not void.
By virtue of the judgment rendered in the action entitled “J. L. Smathers v. Wachovia Bank and Trust Company and others,” the trust created by the plaintiff by his agreement with the Wachovia Bank and Trust Company on 17 March, 1926, has been revoked both as to the trustee and as to all the beneficiaries of the said trust. All the property which was the subject matter of the trust has reverted to the plaintiff in this action. He is entitled to the policies of insurance on his life which were issued to him by the defendant on 14 June, 1904, and there is no error in the judgment ordering and directing the defendant to change the beneficiary in said policies in accordance with the request of the plaintiff.
The judgment is
Affirmed.